Citation Nr: 0841500	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for sleep apnea.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
respiratory disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder of the veteran's feet.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from May 2003 and November 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In the May 2003 decision, the RO responded 
to claims filed by the veteran in July 2002, determining that 
new and material evidence had not been submitted to reopen 
claims for service connection for a respiratory illness and 
for disease of the skin of the veteran's feet.  In the 
November 2005 rating decision, the RO denied the remaining 
claims on appeal.  


FINDINGS OF FACT

1.  The veteran currently suffers from a hearing loss 
disability that had onset during active service.  

2.  The veteran currently suffers from tinnitus that had its 
onset during active service.  

3.  The veteran does not have sleep apnea.  

4.  In a rating decision dated in July 1999, the RO denied 
service connection for a respiratory illness; the veteran did 
not initiate an appeal of that decision.  

5.  Evidence added to the record since the July 1999 rating 
decision that denied service connection for a respiratory 
illness is either redundant or cumulative of evidence already 
of record at the time of that decision or does not raise a 
reasonable possibility of substantiating the claim.  

6.  In a rating decision dated in July 1999, an RO denied 
service connection for skin disease of the feet; the veteran 
did not initiate an appeal of that decision.  

7.  Evidence added to the record since the July 1999 rating 
decision that denied service connection for skin disease of 
the feet is either redundant or cumulative of evidence 
already of record at the time of that decision or does not 
raise a reasonable probability of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
hearing loss disability have been met.  38 C.F.R. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

2.  The criteria for service connection for tinnitus have 
been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  

3.  The criteria for service connection for sleep apnea have 
not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

4.  The July 1999 rating decision that denied service 
connection for a respiratory illness is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).  

5.  New and material evidence has not been received since the 
July 1999 rating decision that denied service connection for 
a respiratory illness and that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

6.  The July 1999 rating decision that denied service 
connection for skin disease of the feet is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).  

7.  New and material evidence has not been received since the 
July 1999 rating decision that denied service connection for 
skin disease of the feet and that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service-connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Hearing loss and tinnitus

In July 2005, the veteran filed claims seeking service 
connection for hearing loss and tinnitus.  In a January 2005 
VA treatment note, the veteran reported that he had suffered 
from ringing in the ears, off and on, for quite some time but 
that it had recently become more constant.  This note also 
contains the veteran's report that he had suffered from 
ringing in the ears, on and off for two years.  He was 
assessed with tinnitus and referred for an audiology consult.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiometric testing involving 
puretone frequency thresholds and speech discrimination 
criteria.  38 C.F.R. § 3.385 (2008).  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Id.

A February 2005 audiology consult report contains the 
veteran's report of difficulty clearly understanding speech 
and a constant tinnitus that he states has been of slow onset 
since service in Vietnam.  Audiometric test results show 
right ear auditory thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz of 25, 30, 35, 45, and 55 decibels, respectively.  
Left ear auditory thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz were 25, 25, 35, 45, and 50 decibels, 
respectively.  Word recognition was 96 percent for both ears.  
This shows that the veteran has a current bilateral hearing 
loss disability for VA purposes.  These are the earliest 
audiometric test results associated with the claims file.  

Somewhat conflicting evidence is shown in audiometric testing 
from the following month, March 2005, and from audiometric 
testing in October 2005.  

The March 2005 test results show right ear auditory 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 
10, 15, 20, and 35 decibels, respectively.  Left ear auditory 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 
10, 20, 25, and 40 decibels, respectively.  Word recognition 
was 96 percent for both ears.  The audiologist commented that 
the veteran had bilateral mild sensorineural hearing loss at 
4000 Hertz.  This note also states that the veteran 
complained of constant bilateral tinnitus.  

The October 2005 test results show right ear auditory 
thresholds at 500, 1000, 2000, and 4000 Hertz were 15, 15, 
25, and 35 decibels, respectively.  Left ear auditory 
thresholds at 500, 1000, 2000, and 4000 Hertz were 10, 20, 
20, and 40 decibels, respectively.  Word recognition was 100 
percent for the right ear and 96 percent for the left ear.  
These results do not contain a measurement for either ear at 
3000 Hertz.  

Due to the incomplete nature of these results, at least for 
determining whether the veteran has a hearing loss under 
38 C.F.R. § 3.385, the Board finds the results to have no 
probative value as to whether the veteran suffers from a left 
ear hearing loss.  

Thus, the February 2005 results show a bilateral hearing loss 
disability for VA purposes and the March 2005 results show 
only a right ear hearing loss disability for VA purposes.  
Given the different results in the space of one month, there 
is reasonable doubt as to whether the veteran currently 
suffers from a bilateral hearing loss disability as opposed 
to a hearing loss disability of only his right ear.  

Resolving this reasonable doubt in favor of the veteran, the 
Board finds that the veteran currently suffers from a 
bilateral hearing loss disability, as defined by 38 C.F.R. 
§ 3.385.  See 38 C.F.R. § 3.102.  

Of record is a DD 214 showing that the veteran served as a 
rifleman.  Service personnel records document that he was 
awarded the Combat Action Ribbon, indicative of combat 
service.  Consistent with that service is exposure to 
acoustic trauma.  See 38 U.S.C.A. § 5107(b).  In the February 
2005 treatment note, the audiologist stated that the 
[v]eteran exhibits a high frequency loss and tinnitus highly 
indicative of past acoustic trauma.  Subjective thresholds 
may be slightly elevated given speech testing results."  

The exposure to acoustic trauma during service and the 
audiologist comment that the veteran's tinnitus and hearing 
loss is indicative of past acoustic trauma satisfies the 
element for service connection of some inservice injury to 
the veteran's ears.  

Thus all that remains is a determination as to whether the 
veteran's current bilateral hearing loss and tinnitus had 
onset during his service, or, in the case of hearing loss, 
whether his sensorineural hearing loss had manifested to a 
compensable level within one year of active service.  

Service treatment records contain no reports of tinnitus or 
hearing loss.  However, the only dated audiometric test 
results are those listed on the 1964 entrance report of 
medical examination.  An August 1968 separation report of 
medical examination indicates a normal clinical evaluation of 
the internal and external canals of the veteran's ears.  This 
report also shows whisper test results of 15/15 for both 
ears.  This report does not contain any audiometric test 
results.  As such, the report is not particularly probative 
as to whether the veteran suffered a hearing loss disability 
at separation from active service.  

However, the veteran's own report that he began experiencing 
hearing loss and tinnitus during service and the audiologist 
February 2005 comment regarding the relationship between 
acoustic trauma and the veteran's claimed disabilities are 
evidence favorable to a finding that his current hearing loss 
disability and tinnitus are the result of his inservice 
exposure to acoustic trauma.  

Again, there is reasonable doubt as to whether the veteran's 
current hearing loss disability and tinnitus had onset during 
his active service.  Again, the Board resolves this 
reasonable doubt in favor of the veteran.  See 38 C.F.R. 
§ 3.102.  

As the evidence is at least in equipoise as to whether the 
veteran's current bilateral hearing loss and tinnitus had 
onset during active service, service connection must be 
granted for these disabilities.  

Sleep apnea

In his claim received in July 2005, the veteran stated that 
he was requesting VA to consider service connection for sleep 
apnea.  

The Board finds no evidence showing that the veteran has 
sleep apnea.  Service treatment records are absent for any 
report of sleep apnea or symptoms of sleep apnea.  The only 
mention of sleep apnea in the claims file is found in a 
September 26, 2001 initial pulmonary evaluation from 
"M.S.", M.D, a private physician.  This evaluation merely 
states that a pulmonary function test showed moderately 
severe reduction in the forced vital capacity and the airway 
flows with good response to inhaled bronchodilator, 
consistent with asthmatic bronchitis.  Clinical impressions 
are listed as asthmatic bronchitis with intractable cough, 
tendency for cough syncope, allergic rhinitis, obesity, and 
significantly, rule out obstructive sleep apnea.  

The clinical impression listed in pulmonary treatment notes 
of Dr. M.S. from October 3, 2001, October 31, 2001, and 
February 1, 2002, make no mention of sleep apnea.  It is 
reasonable to assume that if Dr. M.S. had found the veteran 
to suffer from sleep apnea, as this physician was 
contemplating as shown in the September 2001 note, the 
following notes would at least mention the term.  That this 
physician considered sleep apnea, as shown the his use of the 
phrase rule out sleep apnea and then did not again refer to 
sleep apnea is evidence that sleep apnea was indeed ruled out 
as a condition from which the veteran suffered.  

There is no competent evidence favorable to this claim and 
the Board finds that the post-service medical record provides 
evidence against this claim, failing to indicate even the 
existence of the disability.  While the veteran is competent 
to report symptoms of sleep apnea, he has not done so.  Nor 
has he shown that he has the medical knowledge or training 
necessary to diagnose sleep apnea.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

The Board is aware that some medical conditions are subject 
to layperson diagnosis.  Such conditions are those that are 
relatively simple and characterized by unique and readily 
identifiable features, such as varicose veins.  See Barr v. 
Nicholson 21 Vet.App. 303 (2007).  More complex conditions 
that are not readily observable, such as asthma, are not 
subject to diagnosis by a layperson.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Sleep apnea clearly falls in this 
latter category.  

In short, the evidence fails to show that the veteran has 
sleep apnea or has ever had sleep apnea.  As discussed above, 
entitlement to service connection for disease or injury is 
limited to cases in which inservice incidents have resulted 
in the claimed disability.  See 38 U.S.C.A. § 1110.  Hence, 
in the absence of proof that the veteran had the claimed 
disability at some point during the claims process, there can 
be no valid claim for service connection.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007); Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Because the evidence of record is overwhelmingly unfavorable 
to the veteran's claim for service connection for sleep 
apnea, his claim must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Respiratory illness and skin disease of the feet

In a July 1999 rating decision, an RO denied service 
connection for a respiratory illness and for skin disease of 
the feet.  That same month, the RO mailed to the veteran and 
his representative that decision together with an enclosure 
explaining his appellate rights.  A communication received by 
VA in July 2002 marks the next reference to those 
disabilities.  Hence, the veteran did not timely initiate an 
appeal to the Board of the July 1999 decision and that 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2008).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim, as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

A review of the claims file indicates that an explanation of 
the significant procedural events regarding the veteran's 
current appeal for service connection for a respiratory 
illness and skin disease of the feet is in order.  This is 
necessary to clarify why the July 1999 rating decision is the 
last final decision regarding these claims, as opposed to the 
May 2003, June 2003, or May 2005 rating decisions.  

Furthermore, this explanation is necessary, and is referred 
to in the 'Duties to notify and assist' section of this 
decision, because in an October 2008 statement, the veteran's 
representative argued from a premise that the RO decision 
giving rise to this appeal was a decision rendered in 
November 2005.  

In a statement received in July 2002, the veteran requested 
that VA reopen his claim for service connection for a 
respiratory illness.  He also stated that he was requesting 
"Skin problems as related to exposure to agent orange."  
This claim did not limit the veteran's claim to the skin of 
his feet.  Indeed, the veteran did not mention his feet.  
However, neither the veteran nor his representative has 
disagreed with that characterization over the more than six 
years since he filed his claim.  Therefore, it is reasonable 
to assume that the veteran did indeed intend to limit his 
claim of service connection for skin disease to skin disease 
of the feet.  

In a May 2003 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for a respiratory illness and skin disease 
of the feet.  In that May 2003 decision, the RO also denied 
service connection for post traumatic stress disorder (PTSD), 
a stress fracture of the left tibia, and determined that new 
and material evidence had not been submitted to reopen a 
finally final disallowed claim for service connection for a 
neurology disorder.  

In a written statement received by VA in May 2003, the 
veteran referred to the May 2003 decision and stated that he 
disagreed with the decision, specifically listing each of the 
five claims that had been denied.  This is clearly a notice 
of disagreement with each issue decided by the RO in that 
decision.  This action by the veteran placed the May 2003 
rating decision in appellate status and the decision could 
not become final until the appeal was satisfied, withdrawn, 
or denied.  The next action in the appeals process lied with 
VA, i.e. issuance of a statement of the case.  See 
38 U.S.C.A. § 7105(d).  

In June 2003, the RO issued another decision with results 
identical to that issued the previous month.  In October 
2003, the RO granted service connection for stress fracture 
of the left tibia, thus satisfying the veteran's appeal as to 
that issue.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).  

Associated with the claims file is a document titled "DE 
NOVO REVIEW CERTIFICATION INFORMAL CONFERENCE REPORT", which 
indicated that a de novo review had been performed, at least 
one issue could not be resolved, a hearing was to be 
scheduled, a VA exam had not been performed, the veteran's 
201 file had been requested but was not found, and 
"Stressors not verified."  In a section for "Agreed-upon 
action(s)" is written "PTSD is only issue since s/c granted 
for left tibia - vet insists he received CAR [combat action 
ribbon] and we should be getting proof."  Above part of this 
language is written "12-29-03."  At the bottom of this form 
is written "12-30-03 Received military personnel file 
showing CAR [combat action ribbon].  Will grant s/c for 
PTSD."  

This document is unrelated to the veteran's disagreement with 
the RO's May 2003 decision as to any issues other than PTSD 
and the claim for service connection for a left tibia 
fracture.  The Board finds that this is not a withdrawal of 
his appeals of the May 2003 determination to not reopen the 
claims for service connection for respiratory illness and 
skin disease of the feet.  

VA regulation sets out the criteria for withdrawing an 
appeal.  Only the appellant or his or her authorized 
representative may withdraw an appeal.  38 C.F.R. 
§ 20.204(a).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing, must include 
the name of the veteran, the applicable VA file number, and a 
statement that the appeal is withdrawn.  38 C.F.R. 
§ 20.204(b)(1).  If the appeal involves multiple issues, the 
withdrawal must specify that the appeal is withdrawn in its 
entirety, or list the issue(s) withdrawn from the appeal.  
Id.  

The Informal Conference Report is not a record of a hearing, 
nor does that report meet the criteria set out in 38 C.F.R. 
§ 20.204(b).  The report did not mention the veteran's 
service connection claims for a respiratory illness or skin 
disease of the feet.  Rather, the report referred only to his 
claims for service connection for PTSD and a stress fracture.  
No other document of record satisfies the requirements set 
out in § 20.204.  Hence, the Informal Conference and the 
ensuing report did not alter the appellate status of the May 
2003 rating decision.  

In statements received by VA in March 2004, December 2004, 
and August 2005, the veteran continued to request service 
connection for a respiratory illness and for skin disease.  
He did not report any new diagnoses, but merely changed his 
theories of entitlement.  Following a final denial of service 
connection for a disability, merely asserting a new theory of 
entitlement does not create a new claim.  See Boggs v. Peake, 
520 F.3d 1330, 1336 (Fed. Cir. 2008) ("a new theory of 
causation for the same disease or injury that was the subject 
of a previously denied claim cannot be the basis for a new 
claim under § 7104(b)").  

The RO continued to refuse to reopen the veteran's claims in 
decisions issued in May 2005 and November 2005, to which the 
veteran continued to disagree.  

The appellate status of the May 2003 rating decision was not 
affected by the June 2003 rating decision, the veteran's 
repeated requests for service connection for these 
disabilities, the May 2005 rating decision, the November 2005 
rating decision, or the veteran's disagreement with those 
decisions.  The veteran's further requests for service 
connection for these disabilities were not 'new' claims 
because the May 2003 rating decision had not become final.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993) (explaining 
that once a notice of disagreement is filed another notice of 
disagreement is not required to preclude a claim from 
becoming final unless that the claim was "expressly 
withdrawn by the claimant, or a 1-9 Appeal were not filed, or 
all benefits that had been requested had been awarded").  

As a matter of completeness, the Board notes that the RO 
granted service connection for PTSD in a January 2004 rating 
decision.  In a May 2005 rating decision, the RO granted 
service connection for peripheral neuropathy of the left and 
right lower extremities and the left upper extremity and 
included peripheral neuropathy of the right upper extremity 
as part of service-connected diabetes mellitus type II.  
These decisions, together with the October 2003 decision that 
granted service connection for a left tibia fracture, 
satisfied the veteran's appeal initiated in May 2003 as to 
all issues other than service connection for a respiratory 
illness and skin disease of his feet.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).  

In February 2006, the RO issued a Statement of the Case as to 
all issues currently before the Board, including those 
concerning service connection for a respiratory illness and a 
skin disease of the veteran's feet.  In March 2006, the 
veteran filed a substantive appeal to all issues listed on 
the statement of the case, completing the appeal process.  

Based on the above, therefore, the July 1999 rating decision 
is the last final disallowance of service connection for a 
respiratory illness and the last final disallowance of 
service connection for skin disease of the feet.  

Evidence of record at the time of the July 1999 rating 
decision consisted of service treatment records and treatment 
records from "G.S.", M.D.  Service treatment records made 
no mention of asthma or of a skin condition of the veteran's 
feet.  The records from Dr. G.S. were for treatment from 1987 
to 1994 and reported bronchial asthma and a fungal infection 
of the veteran's feet but provided no evidence of a nexus 
between these conditions and his service.  Also of record was 
the veteran's application for benefits received in March 
1999, in which he reported that he had suffered from 
respiratory illness since 1980 and skin disease of the feet 
since 1968.  

Evidence added to the record since the July 1999 rating 
decision consists of treatment records at VA facilities, 
records of psychological treatment at a Vet Center, and 
private treatment records from "M.S.", M.D.  Dr. M.S. 
documented that the veteran suffered from asthmatic 
bronchitis which Dr. M.S. reported as diagnosed 11 years 
earlier, and allergic rhinitis.  These records make no 
mention of a link between the veteran's service and either 
asthmatic bronchitis or allergic rhinitis.  The records from 
the Vet Center do not mention the veteran's respiratory 
illness or skin disease of the feet.  

VA treatment notes from 2002 through July 2006 document that 
the veteran has suffered from asthma, allergic rhinitis, and 
from skin disease of the feet - diagnosed as dermatitis and 
tinea pedis.  A November 2003 VA dermatology clinic note 
states that the veteran had a history of foot dermatitis 
since Vietnam.  This not evidence of a nexus between the 
veteran's foot disease and his service but is necessarily a 
statement that cannot have been derived from other than the 
veteran's own report.  Since he previously stated, in his 
March 1999 application, that he suffered from skin disease of 
the feet since 1968, this is not "new" evidence.  

The VA treatment notes provide no evidence that the veteran 
had a respiratory illness or skin disease of the feet during 
service or at any time within many years of his separation 
from active service.  Furthermore, these records provide no 
evidence of an indication of an association between his 
active service and these conditions.  The records do not 
raise a possibility of substantiating his claims.  Hence, the 
VA treatment records are not material evidence.  

Also added to the record are administrative documents showing 
that the veteran has been granted disability benefits by the 
Social Security Administration (SSA), as well as supporting 
medical evidence obtained from the SSA.  Most of that 
supporting evidence consists of VA treatment records.  
Administrative records document that the veteran was 
determined to be disabled for SSA disability purposes from 
September 2004, based on a diagnosis of PTSD.  

Supporting medical evidence for the SSA determination, other 
than VA treatment records, includes reports and findings from 
"T.G.", M.D.  The only relevant information provided by Dr. 
T.G., is an Axis III diagnosis of "some respiratory 
illness".  Dr. T.G. provides no evidence of respiratory 
illness with onset during service or of any relationship 
between respiratory illness and the veteran's service.  
Hence, this evidence is not material evidence.  

Also associated with the SSA records are records from Chronic 
Pain Management of Texas, the Dallas Physical Performance 
Center.  These records are not relevant to the veteran's 
respiratory illness or skin disease of the feet, but rather 
address musculoskeletal conditions.  These records are not 
material evidence.  

None of the evidence added to the record since the July 1999 
disallowance of service connection for respiratory illness 
and skin disease of the feet, considered either alone or 
together with evidence of record prior to the July 1999 
disallowances, raises a reasonable possibility of 
substantiating these claims.  Hence, these claims cannot be 
reopened.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With regard to the claims for service connection for tinnitus 
and hearing loss, the Board is granting service connection 
for those disabilities.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, as applied to 
establishing veteran status or a current disability that had 
its onset during service, such error is harmless.  As to 
notice of how VA assigns disability ratings and effective 
dates, the Board does not assign a disability rating or 
effective date in this decision.  Rather, the RO must assign 
an effective date and a disability rating in the first 
instance.  Should the veteran disagree with either of those 
assignments, he will have the opportunity to file another 
appeal as to those assignments.  As this will not change his 
date of claim, the veteran will ultimately not be prejudiced 
by the lack of VCAA notice as to assignment of disability 
ratings or effective dates regarding his claims for service 
connection for tinnitus and hearing loss.  

VA satisfied its remaining duty to notify with regard to the 
claim for service connection for sleep apnea in a letter sent 
to the veteran in August 2004 that fully addressed all three 
notice elements.  That letter informed the veteran of the 
evidence needed to substantiate his claim and of VA's and the 
veteran's respective duties in obtaining evidence.  

VA satisfied its remaining duty to notify with regard to the 
claims for service connection for respiratory illness and 
skin disease of the feet by means letters sent to the veteran 
in September 2002 and May 2004 that fully addressed all three 
notice elements.  

In the September 2002 letter, the RO informed the veteran 
that service connection for respiratory illness and skin 
disease of the feet had previously been denied.  He was told 
that new and material evidence must be submitted in order to 
reopen those claims.  This letter referred to such evidence 
as evidence not previously considered and as evidence that 
must show that the conditions existed within one year of 
discharge to the present time or that the conditions incurred 
during military service have existed from date of discharge 
to the present time.  Because the July 1999 decision denied 
the veteran's claims on the bases that the claimed conditions 
neither occurred in service nor were caused by service, this 
letter properly notified the veteran of that unique evidence 
required to reopen these claims. 

This letter also informed the veteran of the evidence 
necessary to substantiate the underlying claim; i.e., the 
elements of a service connection claim essentially as the 
Board has specified in citing to Hickson v. West, 12 Vet. 
App. 247, 253 (1999) in the 'Service Connection' section of 
this decision.  

This letter did not provide a regulatory definition of new 
and material evidence and thus it could be argued this aspect 
of notice required for claims to reopen had not been 
satisfied prior to the initial adjudication by the RO.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The May 2004 letter informed the veteran of the proper 
definition of new and material evidence and that his claims 
were denied in July 1999, with the denial confirmed in the 
May 2003 rating decision.  He was again provided with an 
explanation as to all three notice elements, including his 
and VA's duties in obtaining evidence.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a Statement of 
the Case issued in February 2006 and a Supplemental Statement 
of the Case issued in December 2006, after the May 2004 
notice was provided.  

In a statement dated in October 2008, the veteran, through 
his representative, argued that VA had not fulfilled its duty 
to notify the veteran of the requirements to reopen his 
previously denied claims for service connection for a 
respiratory illness and skin disease of the feet.  In that 
argument the veteran incorrectly identified November 2005 as 
the decision on appeal to the Board and incorrectly 
identified August 2005 as the date of the claim from which 
this appeal ultimately stems.  

From this incorrect premise, the veteran incorrectly 
identified the notice letter sent by VA as dated in August 
2005.  The Board does not rely on that notice letter for 
providing notice with regard to the veteran's claims for 
service connection for a respiratory illness and skin disease 
of the feet.  No mention is made by the veteran of the 
letters sent to him in September 2002 and May 2004.  

The September 2002 and May 2004 letters were sent to the 
veteran for the purpose of providing VCAA notice.  These 
letters were sufficient to provide the veteran with the 
required notice, with the exception of notice as to 
disability ratings and effective dates, and arriving at such 
a finding is consistent with the U.S. Court of Appeals for 
the Federal Circuit's (Federal Circuit) explanation of the 
law in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
In that case, the Federal Circuit referred to post decisional 
documents a follows:  

That duty of affirmative notification is 
not satisfied by various post-decisional 
communications from which a claimant 
might have been able to infer what 
evidence the VA found lacking in the 
claimant's presentation.  The text of 
section 5103(b),which refers to the one-
year period "from the date of such 
notice" confirms that Congress 
envisioned a deliberate act of 
notification directed to meeting the 
requirements of section 5103, not an 
assemblage of bits of information drawn 
from multiple communications issued for 
unrelated purposes.  [emphasis added].

Id.  at 1333.  

The Federal Circuit referred to such post-decisional 
documents as the rating decision, the statement of the case, 
and supplemental statements of the case.  Id.  This logically 
followed from the Federal Circuit's explanation that these 
documents were required prior to enactment of the VCAA and 
therefore were fundamentally different than the notice 
required by the VCAA.  Id.  

Significantly, the Federal Circuit went on to state 

[t]his is not to say that VCAA 
notification must always be contained in 
a single communication from the VA. . . . 
What the statute and regulation require 
is that the claimant be given the 
required information prior to the VA's 
decision on the claim and in a form that 
enables the claimant to understand the 
process, the information that is needed, 
and who will be responsible for obtaining 
that information.  

Id.  

Finally, the Federal Circuit explained that VA could cure a 
notice defect by readjudicating the claim after notice had 
been provided.  Id. at 1334.  This logically flows from § 
5103 because the readjudication after the notice is provided 
essentially stands in place of the initial adjudication.  

In the instant case, the September 2002 and May 2004 letters 
provided the veteran with the notice required by Kent to 
reopen his claims and to substantiate the underlying claims.  
The notice was clear.  The notice also was contained in 
documents which had the express purpose of providing VCAA 
notice.  These were separate letters sent for VCAA notice 
purposes, not decisions, statements of the case, or 
supplemental statements of the case sent for unrelated 
purposes.  The Board finds that the notice provided in these 
letters sufficiently apprised the veteran of the evidence 
needed to reopen his claims, to substantiate the claims, the 
process of obtaining evidence, and his and VA's respective 
duties in obtaining evidence.  The subsequent readjudications 
described above cured the timing defect.  No further notice 
is necessary.  

Indeed, even after receiving this notice, not to mention the 
notice sent to him again in a letter dated in March 2007, the 
veteran has provided no evidence to reopen his claim.  The 
only evidence added to the record is evidence obtained by VA 
on its own initiative, and not at the request of the veteran.  
Remanding this matter to send the veteran another letter 
containing information which he has already been provided 
prior to and since the readjudications, would needlessly 
waste resources.  

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
defects in notice did not affect the essential fairness of 
the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Because the Board is not reopening the veteran's finally 
disallowed claims for service connection for a respiratory 
illness and skin disease of his feet, there is not duty to 
afford him a medical examination or obtain a medical opinion 
with regard to these claims.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

As to the veteran's claim for service connection for sleep 
apnea, no evidence of record shows that he currently has 
sleep apnea and no evidence of record shows that the veteran 
had sleep apnea in service or during any presumptive period.  
As neither factor (1) or (2) of 38 U.S.C.A. § 5103A is 
present in this case, the Board has no duty to afford the 
veteran a medical examination or obtain a medical opinion 
regarding his claim for service connection for sleep apnea.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained relevant service 
treatment records, disability medical and administrative 
records from the Social Security Administration (SSA), and VA 
treatment records.  Also associated with the claims file are 
records from "G.S.", M.D.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Indeed, the veteran has not indicated that he receives 
treatment for any of his claimed disabilities at other than 
VA facilities.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for sleep apnea is denied.  

New and material evidence not having been received to reopen 
a claim for service connection for a respiratory illness, the 
veteran's application to reopen the claim is denied.

New and material evidence not having been received to reopen 
a claim for service connection for skin disease of the feet, 
the veteran's application to reopen the claim is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


